Citation Nr: 0212669	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, claimed as a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to a compensable initial evaluation for a 
scar, excision of a cyst, scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1970 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied a request to reopen a claim 
of entitlement to service connection for a back disorder, 
denied entitlement to service connection for a left knee 
disorder and granted service connection for a scar, excision 
of a cyst, scalp, and evaluated that disorder as 
noncompensable.  The veteran disagreed with that decision in 
July 1999, and, after a statement of the case was issued in 
June 2000, the veteran submitted a timely substantive appeal 
in early August 2000. 

The Board notes that the issues on appeal are more accurately 
stated as noted on the title page of this Remand.  In 
particular, the Board notes that a claim of entitlement to 
service connection for a left knee disorder was denied by the 
RO in March 1985.  Although the RO's notifications to the 
veteran regarding the claim have not specifically addressed 
the March 1985 denial, the April 2001 supplemental statement 
of the case indicated that new and material evidence was 
necessary to reopen the claim.


REMAND

In his August 2000 substantive appeal, the veteran requested 
a hearing before the Board at the local VA office, a Travel 
Board hearing.  The claims files before the Board do not 
reflect that the veteran has been offered an opportunity to 
appear before the Board.  A letter submitted by the veteran 
in March 2001 appears to reflect that the veteran questioned 
when he would have the requested "meeting" about his claims.  
While the July 2002 Certification of Appeal indicates that 
the hearing request was withdrawn by the veteran, there is no 
documentation of this in the record.  As a result, the claims 
files must be REMANDED so that the requested Board hearing at 
the RO may be scheduled.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take the necessary steps to 
schedule the veteran for a hearing before 
the Board at the RO at the earliest 
available opportunity, and should notify 
the veteran of the availability of a 
Travel Board or videoconference Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2001).  Unless the veteran 
indicates that he no longer desires a 
Board hearing in a signed written 
statement, the hearing should be 
scheduled, and the claims files 
thereafter transferred to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2001).


